DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendments/Arguments
Applicant’s arguments filed 03 August 2022 stating “the MPEP does not require that all the features be numerically called out or expressly identified in the Figure(s), only that they be illustrated” have been fully considered. Since “total kink angle” is not defined (see below responses), it is not clear that it is even illustrated. Accordingly, the drawing objection is maintained.
Applicant's remarks filed 03 August 2022 stating “With regards to Figure 6, specifically, the ‘total kink angle’ is zero. With regards to Figure 7, the total kink angle is the sum of the two angles” have been fully considered. Initially, it is noted that Figure 7 does not depict angles, only angular offsets 520,520’,520’’. Assuming that this remark addresses Figures 6 and 8 (which depicts two angles), then the Office respectfully notes that this explanation does not provide a consistent convention for understanding the claimed “total kink angle” for the following reasons:
(1) if the “total kink angle” of Figure 6 is zero due to rings 502 and 504 having end faces that are square and/or perpendicular to the central axis, then the “total kink angle” of Figure 8, which includes rings 602 and 604 having end faces that are square and/or perpendicular to the central axis, would also be zero, not a non-zero value equal to “sum of the two angles”;
(2) if the “total kink angle” of Figure 6 is zero due to the depicted angles being equal, then such “total kink angle” would be the difference between the depicted angles, which is inconsistent with stating that “total kink angle” is “sum of the two angles”.

Applicant’s arguments filed 03 August 2022 state:

    PNG
    media_image1.png
    247
    673
    media_image1.png
    Greyscale

In response, the Office respectfully notes that “the total kink angle of a multi ring spacer refers to the angle by which axial ends of the multi ring spacer are out of square” is ambiguous and/or unclear. The modified versions of Figure 8 labeled as (a), (b), and (c) below depict the possible ways in which adjacent rings can be assembled (note: as indicated below, it is unclear how the rings are finally assembled):

    PNG
    media_image2.png
    257
    217
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    275
    239
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    252
    232
    media_image4.png
    Greyscale

-in (a), both axial ends of the multi-ring spacer are square and, thus, there is no kinked end by which to measure “total kink angle”;
-in (b), one ring is configured such that its axial-end is non-perpendicular to the central axis and its kinked face mates with the kinked face of the other ring, in which case only one “axial end”, not “axial ends”, is angled;
-in (c), both rings are configured such that their axial-ends are non-perpendicular to the central axis and their kinked faces mate with each other - the angles of the axial ends relative to the central axis can be unequal, in which case there is not a single angle relative to the central axis that characterizes the axial ends, and there are many ways in which a “total kink angle” can be defined in this configuration.
Accordingly, the statement “the total kink angle of a multi ring spacer refers to the angle by which axial ends of the multi ring spacer are out of square” does not sufficiently define “total kink angle”.

	Applicant’s amendments to the specification filed 03 August 2022 involving addition of “It is appreciated that in an assembled configuration the facing surfaces 510,610 contact each other as in the example of Figure 3” have been fully considered. It is respectfully unclear how the relationship between mating faces of the configurations of Figures 3 and 6, where the surfaces of the rings that mate are parallel to each other and perpendicular to the central axis, translate to a configuration in which the mating faces are not parallel to each other and/or not perpendicular to the central axis, such as in an alternate clocking position of the rings of Figure 6 or the configuration of Figure 8 where both surfaces have unequal kink angles. Accordingly, this amendment is not deemed to be clarifying or informative to the definition of “total kink angle”.

	Applicant’s arguments filed 03 August 2022 state:

    PNG
    media_image5.png
    116
    658
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    121
    657
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    119
    659
    media_image7.png
    Greyscale

The Office respectfully disagrees that a nut cannot be considered as forming part of a spacer. In any case, the invention is characterized as a “spacer” without any limitations directed towards the surrounding structures that would establish and/or require the implied purpose/function of spacing. The bodies, which define complete inventions, of the claims are directed towards the components of the “spacer” and, thus, the metes and bounds of the invention is defined by the limitations that are recited in the bodies of the claims. A nut is a ring and, thus, can correspond with the claimed “second ring”.

	Applicant’s arguments filed 03 August 2022 state:

    PNG
    media_image8.png
    117
    662
    media_image8.png
    Greyscale

The Office respectfully notes that the elements of Alam are capable of being oriented in different clocking positions. There is no structural limitation that necessarily arises from specifying that two annular elements / rings are capable of being oriented at different clocking positions relative to each other. For example, two identical rings that are circumferentially, axially, and radially uniform can be assembled at different clocking positions relative to each other without any difference in the resulting structure - the lack of a difference in resulting structure does not negate the fact that the two identical rings can have different clocking positions relative to each other (i.e., they can be arranged in different clocking positions).

	Applicant’s arguments filed 03 August 2022 state:

    PNG
    media_image9.png
    117
    660
    media_image9.png
    Greyscale

The Office respectfully notes that “total kink angle” is not sufficiently defined (see above responses), and claim 1 recites “total kink angle”, not “kink angle” (as instantly argued), which is claimed as resulting from relative clocking positions, not merely representative of “how out of square” a surface is. The flipped image shows Alam element 20 as rotated 180 degrees from the non-flipped image, which establishes a different clocking position that results in a different angle / “total kink angle” (as best understood) of the end face of nut 16 as defined by the dashed lines. 

	Applicant’s arguments filed 03 August 2022 state:

    PNG
    media_image10.png
    305
    737
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    94
    731
    media_image11.png
    Greyscale

The Office respectfully disagrees that discs cannot be considered as forming part of a spacer. In any case, the invention is characterized as a “spacer” without any limitations directed towards the surrounding structures that would establish and/or require the implied purpose/function of spacing. The bodies, which define complete inventions, of the claims are directed towards the components of the “spacer” and, thus, the metes and bounds of the invention is defined solely by the limitations that are recited in the bodies of the claims. Discs are rings and, thus, can correspond with the claimed “rings”. The purpose of the discs of Yuan and/or the aim of Yuan is irrelevant to the question of whether the discs can be considered to be rings. 

	Applicant’s arguments filed 03 August 2022 state:

    PNG
    media_image12.png
    164
    742
    media_image12.png
    Greyscale

The Office respectfully notes that claim 5 recites “said first ring comprises a first kink angle having a first grade” and “the second ring comprises a second kink angle having a second grade”. The cited Wikipedia page includes the following (note: slope is used synonymously with grade):

    PNG
    media_image13.png
    94
    697
    media_image13.png
    Greyscale

Therefore, an angle having a grade is not an ordinary usage (according to the Wikipedia page) of the term grade. If the ordinary usage is intended, then ring has a grade that is, in part, defined by kink angle. In any case, equal grades of surfaces merely require that the angles thereof are equal relative to the same dimension (i.e., the horizontal in the Wikipedia page). Accordingly, when the identified “first ring” and “second ring” are configured as in Yuan Figure 4, the angles of the mating surfaces relative to either the radial/vertical or the axial/horizontal dimensions are equal.



	Applicant’s arguments filed 03 August 2022 state: 
	
    PNG
    media_image14.png
    205
    730
    media_image14.png
    Greyscale

The Office respectfully notes that there is no measurement of the drawings required to establish that the mating surfaces of the identified first ring and second ring below have the same angle relative to either the radial/vertical dimension or the axial/horizontal dimension.

    PNG
    media_image15.png
    234
    304
    media_image15.png
    Greyscale

	Applicant’s arguments filed 03 August 2022 state:

    PNG
    media_image16.png
    270
    747
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    70
    741
    media_image17.png
    Greyscale


    PNG
    media_image17.png
    70
    741
    media_image17.png
    Greyscale

The Office respectfully disagrees with the implication that it is not obvious to modify one variable (in this case, size/dimensions) to achieve a desired outcome merely because there are other variables (material section, density distributions, other components of the assembly, etc.) that can also affect the desired outcome. Every design includes many different variables - if it is not obvious to modify one variable merely because there are other relevant variables, then no modification can ever be obvious. A proposed modification cannot account for every single variable. There is no requirement that an obviousness rationale must account for every possible variable.
	Applicant’s arguments filed 03 August 2022 stating “Specifically, the examiner alleges without any support that adding a third ring that lacks an out-of-square surface would assist in achieving a specific balancing arrangement” have been fully considered. The Office respectfully notes that the addition of weight/mass inherently affects balancing and that the applied reference Benoit discloses that ring A is part of a balancing arrangement.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “total kink angle” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 and 17-19 are objected to because of the following informalities:   
	In claim 9, line 1, --ring-- should be added after “third”.
In claim 17, line 6, “clocked” should be changed to --clocking-- (see last line of claim 17 using the term “clocking positions”).
Claims 18 and 19 are objected to due to dependence on claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 5, 6, 9, 17-19, and 21 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “a total kink angle of the multi ring spacer is dependent on an angular deviation of the second clocking position relative to the first clocking position”, in light of Applicant’s remarks filed 03 August 2022, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. Initially, it is noted that the originally filed disclosure does not depict or describe “total kink angle [of the multi ring spacer]”. Although “kink angle” (i.e., of surfaces 112,114) is defined in paragraph 41, the disclosure distinguishes between “kink angle” of an individual ring and “total kink angle” of the “multi-ring spacer”. Otherwise, Applicant's remarks filed 03 August 2022 state “With regards to Figure 6, specifically, the ‘total kink angle’ is zero. With regards to Figure 7, the total kink angle is the sum of the two angles” define “total kink angle” in a manner that is inconsistent with other aspects of the disclosure. Assuming that this remark addresses Figures 6 and 8 (since Figure 7 does not depict angles, only angular offsets 520,520’,520’’), then the Office respectfully notes that this explanation defines “total kink angle” in a manner that does not agree with the originally filed disclosure for the following reasons: 
(1) if the “total kink angle” of Figure 6 is zero due to rings 502 and 504 having end faces that are square and/or perpendicular to the central axis, then the “total kink angle” of Figure 8, which includes rings 602 and 604 having end faces that are square and/or perpendicular to the central axis, would also be zero, not a value equal to “sum of the two angles”;
(2) if the “total kink angle” of Figure 6 is zero due to the depicted angles being equal, then such “total kink angle” would be the difference between the depicted angles, in which case the “total kink angle” of Figure 8 being a sum of the depicted angles is inconsistent.
Due to an identical instance, this rejection also applies to claim 17. Due to dependency, this rejection also applies to claims 2, 3, 5, 6, 9, 18, 19, and 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 6, 9, 17-19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “a total kink angle of the multi ring spacer” renders the claim indefinite. The originally filed disclosure does not describe or depict “total kink angle of the multi ring spacer” - Figure 5 shows a kink angle 407, which is representative of an angle of an out of square surface 404 of a single ring, not a “total kink angle of the multi ring spacer”; Figures 6 and 8 show angles of out of square surfaces of rings, not a “total kink angle of the multi ring spacer”. It is unclear how the instant angle is realized and/or how it limits the structure of the claimed invention. Due to a similar instance, this rejection also applies to claim 17. Due to dependency, this rejection also applies to claims 2, 3, 5, 6, 9, 18, 19, and 21.

In claim 2, the limitation recited as “the total kink angle is maximized at an angular deviation of 0 degrees, and the total kink angle is minimized at an angular deviation of 180 degrees” renders the claim indefinite. The relative values of “total kink angle” and how they relate to the structure cannot be understood since “total kink angle of the multi ring spacer” is not defined by the disclosure (i.e., there is no angle convention for “total kink angle” provided that would establish how angle values relate to the structure).

In claim 17, the limitation recited as “a total kink angle of the multi-ring spacer is maximized when the clocking positions have 0 angular offset” renders the claim indefinite. The relative values of “total kink angle” and how they relate to the structure cannot be understood since “total kink angle of the multi ring spacer” is not defined by the disclosure (i.e., there is no angle convention for “total kink angle” provided that would establish how angle values relate to the structure). Due to dependency, this rejection also applies to claims 18 and 19.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam et al. (US 7,510,380 - hereafter referred to as Alam; previously cited).

In reference to claim 1 (as far as it is clear and definite)
Alam discloses:
A multi-ring spacer (i.e., any collection of elements 12e,15b,20, and 16 - Figure 2A) comprising:
a first ring (20) having a first clocking position;
a second ring (16) having a second clocking position;
wherein a total kink angle (i.e., the angle between axis of rotation X and the gray dashed-line shown below in the annotations of Alam Figure 2A) of the multi ring spacer is dependent (compare the gray dashed-line in Alam Figure 2A to the gray dashed-line in Alan Figure 2A (flipped) below)(note: Alam Figure 2A (flipped) is illustrative of a clocking position of element 20 that is 180 degrees relative to that of Alam Figure 2A) on an angular deviation of the second clocking position relative to the first clocking position.

    PNG
    media_image18.png
    326
    325
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    292
    248
    media_image19.png
    Greyscale


In reference to claim 2 (as far as it is clear and definite)
Alam discloses:
The multi-ring spacer of claim 1, wherein the total kink angle is maximized at an angular deviation of 0 degrees (see annotated Alam Figure 2A above), and the total kink angle is minimized at an angular deviation of 180 degrees (see annotated Alam Figure 2A (flipped) above).

In reference to claim 5
Alam discloses:
The multi-ring spacer of claim 1, wherein said first ring (20) comprises a first kink angle (i.e., the angle at the interface shown below in annotated Alam Figure 2A) having a first grade relative to a first axis defined by the first ring, and the second ring (16) comprises a second kink angle (i.e., the angle at the interface shown below in annotated Alam Figure 2A) having a second grade relative to a second axis defined by the second ring.

    PNG
    media_image20.png
    303
    325
    media_image20.png
    Greyscale

In reference to claim 6
Alam discloses:
The multi-ring spacer of claim 5, wherein the first grade and the second grade are identical (note: the rings 20,16 mate at the interface shown above in annotated Alam Figure 2A and, thus, have identical grades relative to axis X across at least a portion thereof).

In reference to claim 9 
Alam discloses:
The multi-ring spacer of claim 1 further comprising a third ring (15b), the third ring having a constant axial length (i.e., a constant axial length along its central axis).

Claims 1, 2, 5, 6, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (CN 107895077 A - hereafter referred to as Yuan; previously cited).

In reference to claim 1 (as best understood)
Yuan discloses:
A multi-ring spacer comprising:
a first ring (see annotated Yuan Figure 4 below) having a first clocking position;
a second ring (see annotated Yuan Figure 4 below) having a second clocking position;
wherein a total kink angle (i.e., the angle of the end face shown below according to a convention in which it is measured from either the axial direction or the radial direction and proceeding in either the clockwise direction or the counter-clockwise direction) of the multi ring spacer is dependent on an angular deviation of the second clocking position relative to the first clocking position.

    PNG
    media_image21.png
    278
    406
    media_image21.png
    Greyscale


In reference to claim 2 (as best understood)
Yuan discloses:
The multi-ring spacer of claim 1, wherein the total kink angle is maximized at an angular deviation of 0 degrees (note: the identified “total kink angle” is at a maximum at “0 angular offset” in one of the aforementioned angle conventions), and the total kink angle is minimized at an angular deviation of 180 degrees (note: the identified “total kink angle” is at a minimum at “180 angular offset” in the same angle convention used with “total kink angle is maximized at an angular deviation of 0 degrees”).

In reference to claim 5
Yuan discloses:
The multi-ring spacer of claim 1, wherein said first ring comprises a first kink angle (i.e., the angle of the face of identified first ring that mates with the identified second ring) having a first grade relative to a first axis defined by the first ring, and the second ring (i.e., the angle of the face of identified second ring that mates with the identified first ring) comprises a second kink angle having a second grade relative to a second axis defined by the second ring.

In reference to claim 6
Yuan discloses:
The multi-ring spacer of claim 5, wherein the first grade and the second grade are identical (i.e., the grades are identical relative to the radial direction when the identified first ring and second ring are assembled as shown in Yuan Figure 4).

In reference to claim 17 (as best understood)
Yuan discloses:
A multi-ring spacer comprising:
a first ring (see annotated Yuan Figure 4 above) defining an axis and including a first axially facing out of square surface (i.e., the surface mating with the identified second ring) having a first kink angle;
a second ring (see annotated Yuan Figure 4 above) including a second axially facing out of square surface (i.e., the surface mating with the identified first ring) having a second kink angle; and
each of said first ring and said second ring including a clocked position corresponding to an axially thinnest radial position, and wherein a total kink angle (i.e., the angle of the end face shown below according to a convention in which it is measured from either the axial direction or the radial direction and proceeding in either the clockwise direction or the counter-clockwise direction (about the origin establishing the angle)) of the multi-ring spacer is maximized when the clocking positions have 0 angular offset (note: the identified “total kink angle” is at a maximum at “0 angular offset” in one of the aforementioned angle conventions).

    PNG
    media_image22.png
    358
    406
    media_image22.png
    Greyscale


In reference to claim 19
Yuan discloses:
The multi-ring spacer of claim 17, wherein the first axially facing out of square surface and the second axially facing out of square surface have identical grades of kink angles (i.e., the grades are identical relative to the radial direction when the identified first ring and second ring are assembled as shown in Yuan Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan.


In reference to claim 3
Yuan discloses:
The multi-ring spacer of claim 1.

Yuan does not disclose:
each of said first ring and said second ring have an identical average axial length.

However, Yuan further discloses that the identified first ring and second ring are part of an assembly that serves rotor balancing purposes, and one having ordinary skill in the art would recognize that the mass/weight distributions of the identified first ring and second ring are directly affected by the dimensions thereof. Accordingly, it would have been obvious to one having ordinary skill in the art to modify the “spacer” of Yuan to alter the axial length distribution of the first ring and the second ring to be equal in the course of routinely designing them for achieving a balanced rotor.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Benoit et al. (EP 2019185 A2 - hereafter referred to as Benoit; previously cited).

In reference to claims 9 and 18
Yuan discloses:
The multi-ring spacer of claim 1. (claim 9)
The multi-ring spacer of claim 17. (claim 18)

Yuan does not disclose:
further comprising a third, the third ring having a constant axial length. (claim 9)
further comprising a third ring coaxial with the first ring, the third ring lacking an out of square surface. (claim 18)

Benoit discloses:
a rotor balancing arrangement (see Figures 9A-9B) comprising a plurality of rings, wherein one of the rings (A) has a constant axial length and/or lacks an out-of-square surface and mates with a ring (B) having an out-of-square surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of Yuan to include a third ring that has a constant length and/or lacks an out-of-square surface, as disclosed by Benoit, for the purpose of achieving a specific balancing arrangement tailored to the details of the rotor with which it is used.

Citations of Pertinent Prior Art
	Brown (GB 841715 A) discloses a plurality of rings (7, 10, 11, 8) arranged along a common axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745